Citation Nr: 0617925	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1942 
to December 1945.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge, and a transcript is of 
record.


FINDING OF FACT

Bilateral hearing loss was not present in service or 
manifested for many years thereafter, and it is not shown to 
be otherwise related to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty, and service incurrence of bilateral hearing loss 
may not be presumed.   38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in April 
2001 and June 2003, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
June 2003 letter advised the veteran to send additional 
information or evidence within 30 days of the date of the 
letter and that he should make sure VA receives additional 
evidence within one year from the date of the letter.  The 
veteran was also advised to let VA know if there is evidence 
or information that he thought would help support his claim.  

It is noted that the original rating decision on appeal was 
in September 2001.  Notice fully complying with the 
provisions of the VCAA was provided to the veteran in April 
2001 prior to the rating decision and in June 2003 after the 
rating decision.  The veteran did receive proper VCAA notice 
prior to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The veteran reported to the VA regional 
office on two separate occasions in May 2001 that he had no 
additional evidence to submit and that there was no 
additional evidence, other than what was previously reported, 
that is pertinent to his claim.  The VA did send the veteran 
a letter in November 2004 notifying him that his appeal had 
been certified to the Board of Veterans' Appeals and to 
submit additional evidence directly to the Board.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   With respect to 
VA's duty to assist the appellant, the RO has obtained or 
attempted to obtain all evidence identified by him concerning 
his claimed disability. There is no indication of any 
outstanding records, identified by the appellant, which have 
not been obtained.  In this case, the Board notes that the 
complete set of service medical records is not in the claims 
file and, presumably, was destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Available service 
records in the file consist only of August and December 1943 
records of hospital admission mainly for catarrhal.  The 
Board is satisfied that all sources for further development 
of the record have been exhausted and that further referral 
of this matter to the NPRC will not result in additional 
development of the record.  In this case, the RO has obtained 
all available medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  An 
opinion from a VA physician to address the question at issue 
has been obtained.  For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of  a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  See 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war and manifests sensorineural hearing loss (organic 
disease of the nervous system) to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural 
hearing loss may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require 
in-service complaints of or treatment for hearing loss in 
order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

The veteran, his spouse, and his representative contend that 
the veteran's exposure to airplane engine noise while in 
flight training and working as a flight crew member is the 
cause of his current bilateral hearing loss.  Both the 
veteran and his wife maintain that the veteran noticed 
problems with his hearing loss around middle age. 

In September 2003, the veteran was afforded a VA audiological 
examination for his claim.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT

40
65
65
70
LEFT

30
55
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
At the time of the VA examination, audiometric testing 
revealed auditory thresholds of greater than 40 decibels for 
several of the relevant frequencies in each ear.  Further, 
speech recognition scores using the Maryland CNC Test were 
less than 94 percent.  The examiner diagnosed the veteran as 
having bilateral mild to severe sensorineural hearing loss.  

The Board finds there is no competent evidence of record, 
however, documenting the presence of hearing loss in the 
service medical records.  In his June 2002 notice of 
disagreement, the veteran stated that during his time in 
service, the flight surgeon continually gave hearing 
examinations.  There is no documentation in the available 
service medical records to support this allegation.  The only 
available medical records were from August and December 1943 
that were absent of any hearing examinations.  

Further, the Board finds there is no competent evidence of 
record demonstrating that the veteran suffered hearing loss 
to a compensable degree within one year of discharge from 
service which would allow for a grant of service connection 
on a presumptive basis.  There is no medical documentation of 
the presence of hearing loss for many years after the 
veteran's discharge.  Again, the veteran and his spouse 
report that the veteran's hearing loss did not begin until 
middle age.  The veteran also stated in his February 2003 RO 
hearing that his first treatment for hearing loss was 
December 1999 by Mark M. Altenau, M.D. of North Texas Ear 
Nose Throat Associates.
  
The Board finds that there is no chronicity or continuity of 
symptomatology after service.  The veteran's first hearing 
examination was conducted by Dr. Altenau in January 2000.  
His last of record was conducted in February 2003 by Carolyn 
Spann of Hearing Aid Express.  The Board finds this evidence 
also weighs against a finding of chronicity or continuity of 
symptomatology after the veteran's discharge from active 
duty.  Further, there is a complete lack of objective 
evidence of any complaint, treatment, or diagnosis of hearing 
loss or tinnitus for approximately fifty-five years after 
separation from service.  This lengthy period without 
treatment suggests that there has not been chronicity or a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board also finds the preponderance of the evidence 
demonstrates that there is no causal link between the 
veteran's current hearing loss and his active duty service.  
When the private audiological evaluations were conducted in 
January 2000 and February 2003 only, these records did not 
indicate, in any way, that the hearing loss was linked to the 
veteran's active duty service.  Although Dr. Altenau's 
February 2003 letter noted that the veteran's hearing loss, 
which he has had for over 10 years, is worsening and that the 
veteran was exposed to loud noise in service, Dr. Altenau did 
not provide a causative link between the current hearing loss 
and the in-service noise exposure reported by the veteran.  

In his September 2003 VA examination, the veteran reported to 
the VA examiner that he was exposed to aircraft noise as part 
of a flight crew and indicated that he was not in combat.  
The veteran reported that he had no nonmilitary noise 
exposure and does not suffer from tinnitus.  The veteran gave 
a history of bilateral progressive hearing loss since he was 
about 45-50 years of age.  

After reviewing the veteran's claims file, the VA audiologist 
rendered a medical opinion in conjunction with the September 
2003 examination.  The audiologist stated that since the 
service medical records were negative for hearing loss, it is 
most likely that the veteran's current hearing loss occurred 
subsequent to separation from service.  Based on the 
veteran's account, the veteran was aware of hearing loss 
since he was about 45-50 years of age and has had gradual 
progression since then.  The audiologist opined that it is 
less likely than not that the veteran's current hearing loss 
is related to military service.  No medical opinion or other 
competent medical evidence to the contrary to provide a link 
between the veteran's active duty service and hearing loss 
has been submitted.

In sum, the veteran's, his spouse's, and his representative's 
claims for service connection for hearing loss must fail for 
lack of any competent evidence of an 
in-service disability, a lack of continuity of symptomatology 
and based on the fact that the preponderance of the competent 
evidence demonstrates that there is no causative nexus 
between these claimed disabilities and his active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the assertions and the veteran's testimony alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's bilateral hearing loss.  See Espiritu, 2 Vet. 
App. 492.  Hence, any lay assertions in this regard have no 
probative value.

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
subsequent development of bilateral hearing loss.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


